United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS       August 18, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 04-10029
                        Conference Calendar



KENT ALTONIO ROGERS,

                                     Plaintiff-Appellant,

versus

EULESS POLICE DEPARTMENT,
                                     Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:03-CV-1328-A
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Kent Altonio Rogers (“Rogers”), Texas prisoner #1193584,

appeals from the district court’s dismissal of his 42 U.S.C.

§ 1983 action for failure to state a claim pursuant to 28 U.S.C.

§§ 1915(e)(2), 1915A(b).    Rogers argues that, prior to his

incarceration, the Euless, Texas, Police Department violated his

constitutional rights by failing to protect him from a man who

assaulted him after Rogers had filed numerous police reports

against him.   For the first time on appeal, Rogers alleges that


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 04-10029
                                 -2-

Detective R.S. Lewis and other Euless Police Department officers

discriminated and conspired against him in the course of their

investigation of sexual assault and rape charges against him.

     Because the district court dismissed Rogers’s complaint

pursuant to both 28 U.S.C. § 1915(e)(2) and 28 U.S.C. § 1915A, we

review the dismissal de novo.     See Velasquez v. Woods, 329 F.3d

420, 421 (5th Cir. 2003).   The district court did not err in

determining that the proper defendant was the City of Euless,

Texas, not the Euless Police Department.      See Darby v. Pasadena

Police Dep’t, 939 F.2d 311, 313-14 (5th Cir. 1991).      Because

local governments have no general constitutional duty to protect

individuals from private violence outside of the prison context,

the district court did not err by dismissing Rogers’s complaint

for failure to state a claim.     See Piotrowski v. City of Houston,

237 F.3d 567, 583-84 (5th Cir. 2001).      We will not consider the

remainder of the claims Rogers raises in this court because he

did not raise them below.     See Stewart Glass & Mirror, Inc. v.

U.S. Auto Glass Disc. Ctrs., Inc., 200 F.3d 307, 316-17 (5th Cir.

2000).

     Rogers’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.      See 5TH CIR.

R. 42.2.   The dismissal of this appeal as frivolous counts as a

“strike” for purposes of 28 U.S.C. § 1915(g), as does the

district court’s dismissal.     See Adepegba v. Hammons, 103 F.3d
                           No. 04-10029
                                -3-

383, 387-88 (5th Cir. 1996).   We warn Rogers that if he

accumulates three “strikes” under 28 U.S.C. § 1915(g), he will

not be able to proceed in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; STRIKE WARNING ISSUED.